 1   LARA & LUNA, APC.
 2   Edward Lara, California Bar No. 210766
     Linda Luna Lara, California Bar No. 240809
 3   Jessica Gomez, California Bar No. 309710
 4   16700 Valley View Ave., Suite 170
     La Mirada, California 90638
 5   Telephone: 562-444-0010
 6   Facsimile: 949-288-6953
     ELara@LaraLunaLaw.com
 7   LLara@LaraLunaLaw.com
 8   JGomez@LaraLunaLaw.com

 9   Attorneys for Plaintiff ALEXANDER GARCIA
10   LITTLER MENDELSON P.C.
11   Craig Staub, California Bar No. 172857
     David Maoz, California Bar No. 233857
12   2049 Century Park E 6th FL,
     Los Angeles, CA 90067
13   Telephone: (310) 772-7296
14   Facsimile: (310) 553-5583
     cstaub@littler.com
15   dmaoz@littler.com
16
     Attorneys for Defendant, NEXEO SOLUTIONS, LLC
17
18                      UNITED STATES DISTRICT COURT

19                    CENTRAL DISTRICT OF CALIFORNIA
20   ALEXANDER GARCIA, an                       Case No. 2:19−cv−07377−DSF (ASx)
21   individual,
                                                PROTECTIVE ORDER
22                 Plaintiff,
23                    vs.
24   NEXEO SOLUTIONS, LLC; and
25   DOES 1 through 50, inclusive,

26                Defendants.
27
28

                                STIPULATION AND PROTECTIVE ORDER
 1         1.     A. PURPOSES AND LIMITATIONS
 2
 3         Discovery in this action is likely to involve production of confidential and

 4   private information for which special protection from public disclosure and from
 5   use for any purpose other than prosecuting this litigation may be warranted.
 6   Accordingly, the parties hereby stipulate to and petition the Court to enter the
 7
     following Stipulated Protective Order. The parties acknowledge that this Order
 8
     does not confer blanket protections on all disclosures or responses to discovery and
 9
10   that the protection it affords from public disclosure and use extends only to the

11   limited information or items that are entitled to confidential treatment under the
12   applicable legal principles. The parties further acknowledge, as set forth in Section
13   12.3, below, that this Stipulated Protective Order does not entitle them to file
14
     confidential information under seal; Civil Local Rule 79-5 sets forth the procedures
15
     that must be followed and the standards that will be applied when a party seeks
16
17   permission from the court to file material under seal.

18
19         B. GOOD CAUSE STATEMENT
20         The court may, for good cause, issue an order to protect a party or person
21   from annoyance, embarrassment, oppression, or undue burden or expense . . .
22   Fed. R. Civ. Proc. 26(c)(1). This matter arises from a wrongful termination based
23   on the an arrest without a conviction, under California Labor Code 432.7.
24         Accordingly, this action is likely to involve highly private information
25   including Plaintiff’s arrest records, his related criminal files, his driver’s license
26   information, related documents and communications from the Department of
27   Motor Vehicles, as well as plaintiff’s personnel file. Additionally, it is expected
28
                                                 2
                               STIPULATION AND PROTECTIVE ORDER
 1   that documents may also contain information implicating privacy rights of third
 2   parties of Defendant’s current and former employees including their personnel
 3   files, arrest and conviction information, addresses, telephone numbers, and other
 4   private contact information. In order to protect the parties from embarrassment and
 5   oppression as a result of those records, the parties seek a stipulated protective
 6   order. The information is generally unavailable to the public, or which may be
 7   privileged or otherwise protected from disclosure under state or federal statutes,
 8   court rules, case decisions, or common law.
 9         Accordingly, to expedite the flow of information, to facilitate the prompt
10   resolution of disputes over confidentiality of discovery materials, to adequately
11   protect information the parties are entitled to keep confidential, to ensure that the
12   parties are permitted reasonable necessary uses of such material in preparation for
13   and in the conduct of trial, to address their handling at the end of the litigation, and
14   serve the ends of justice, a protective order for such information is justified in this
15   matter. It is the intent of the parties that information will not be designated as
16   confidential for tactical reasons and that nothing be so designated without a good
17   faith belief that it has been maintained in a confidential, non-public manner, and
18   there is good cause why it should not be part of the public record of this case.
19
20
21         2. DEFINITIONS
22             2.1 Action: This pending federal lawsuit Case No.
23                 2:19−cv−07377−DSF−AS
24
25             2.2 Challenging Party: a Party or Non-Party that challenges the
26                 designation of information or items under this Order.
27
28
                                                3
                               STIPULATION AND PROTECTIVE ORDER
 1   2.3 “CONFIDENTIAL” Information or Items: information (regardless of
 2       how it is generated, stored or maintained) or tangible things that
 3       qualify for protection under Federal Rule of Civil Procedure 26(c),
 4       and as specified above in the Good Cause Statement.
 5   2.4 Counsel: the parties’ Counsel of record as well as their support staff .
 6   2.5 Designating Party: a Party or Non-Party that designates information
 7       or items that it produces in disclosures or in responses to discovery as
 8       “CONFIDENTIAL.”
 9   2.6 Disclosure or Discovery Material: all items or information, regardless
10       of the medium or manner in which it is generated, stored, or
11       maintained (including, among other things, testimony, transcripts,
12       and tangible things), that are produced or generated in disclosures or
13       responses to discovery in this matter.
14   2.7 Expert: a person with specialized knowledge or experience in a
15       matter pertinent to the litigation who has been retained by a Party or
16       its counsel to serve as an expert witness or as a consultant in this
17       Action.
18   2.8Non-Party: any natural person, partnership, corporation, association,
19       or other legal entity not named as a Party to this action.
20   2.9 Party: any party to this Action, including all of its officers, directors,
21       employees, consultants, retained experts, and Outside Counsel of
22       Record (and their support staffs).
23   2.10 Producing Party: a Party or Non-Party that produces Disclosure or
24       Discovery Material in this Action.
25   2.11 Professional Vendors: persons or entities that provide litigation
26       support services (e.g., photocopying, videotaping, translating,
27       preparing exhibits or demonstrations, and organizing, storing, or
28
                                       4
                     STIPULATION AND PROTECTIVE ORDER
 1                 retrieving data in any form or medium) and their employees and
 2                 subcontractors.
 3             2.12 Protected Material: any Disclosure or Discovery Material that is
 4                 designated as “CONFIDENTIAL.”
 5             2.13 Receiving Party: a Party that receives Disclosure or Discovery
 6                 Material from a Producing Party.
 7
 8         3. SCOPE
 9         The protections conferred by this Stipulation and Order cover not only
10   Protected Material (as defined above), but also (1) any information copied or
11   extracted from Protected Material; (2) all copies, excerpts, summaries, or
12   compilations of Protected Material; and (3) any testimony, conversations, or
13   presentations by Parties or their Counsel that might reveal Protected Material.
14         Any use of Protected Material at trial shall be governed by the orders of the
15   trial judge. This Order does not govern the use of Protected Material at trial.
16
17         4. DURATION
18
19         Even after final disposition of this litigation, the confidentiality obligations
20   imposed by this Order shall remain in effect until a Designating Party agrees
21   otherwise in writing or a court order otherwise directs. Final disposition shall be
22   deemed to be the later of (1) dismissal of all claims and defenses in this Action,
23   with or without prejudice; and (2) final judgment herein after the completion and
24   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
25   including the time limits for filing any motions or applications for extension of
26   time pursuant to applicable law.
27
28
                                                5
                              STIPULATION AND PROTECTIVE ORDER
 1   5.    DESIGNATING PROTECTED MATERIAL
 2         5.1      Exercise of Restraint and Care in Designating Material for Protection.
 3   Each Party or Non-Party that designates information or items for protection under
 4   this Order must take care to limit any such designation to specific material that
 5   qualifies under the appropriate standards. The Designating Party must designate for
 6   protection only those parts of material, documents, items, or oral or written
 7   communications that qualify so that other portions of the material, documents,
 8   items, or communications for which protection is not warranted are not swept
 9   unjustifiably within the ambit of this Order.
10
11         Mass, indiscriminate, or routinized designations are prohibited. Designations
12   that are shown to be clearly unjustified or that have been made for an improper
13   purpose (e.g., to unnecessarily encumber the case development process or to
14   impose unnecessary expenses and burdens on other parties) may expose the
15   Designating Party to sanctions.
16         If it comes to a Designating Party’s attention that information or items that it
17   designated for protection do not qualify for protection, that Designating Party must
18   promptly notify all other Parties that it is withdrawing the inapplicable designation.
19         5.2      Manner and Timing Designations. Except as otherwise provided in
20   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
21   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
22   under this Order must be clearly so designated before the material is disclosed or
23   produced.
24
25         Designation in conformity with this Order requires:
26         (a) for information in documentary form (e.g., paper or electronic
27               documents, but excluding transcripts of depositions or other pretrial or
28
                                                 6
                                STIPULATION AND PROTECTIVE ORDER
 1             trial proceedings), that the Producing Party affix at a minimum, the
 2             legend “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to
 3             each page that contains protected material. If only a portion or portions of
 4             the material on a page qualifies for protection, the Producing Party also
 5             must clearly identify the protected portion(s) (e.g., by making appropriate
 6             markings in the margins).
 7         A Party or Non-Party that makes original documents available for inspection
 8   need not designate them for protection until after the inspecting Party has indicated
 9   which documents it would like copied and produced. During the inspection and
10   before the designation, all of the material made available for inspection shall be
11   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
12   documents it wants copied and produced, the Producing Party must determine
13   which documents, or portions thereof, qualify for protection under this Order.
14   Then, before producing the specified documents, the Producing Party must affix
15   the “CONFIDENTIAL legend” to each page that contains Protected Material. If
16   only a portion or portions of the material on a page qualifies for protection, the
17   Producing Party also must clearly identify the protected portion(s) (e.g., by making
18   appropriate markings in the margins).
19         (b) for testimony given in depositions that the Designating Party identify the
20             Disclosure or Discovery Material on the record, before the close of the
21             deposition all protected testimony.
22         (c) for information produced in some form other than documentary and for
23             any other tangible items, that the Producing Party affix in a prominent
24             place on the exterior of the container or containers in which the
25             information is stored the legend “CONFIDENTIAL.” If only a portion or
26             portions of the information warrants protection, the Producing Party, to
27             the extent practicable, shall identify the protected portion(s).
28
                                                7
                               STIPULATION AND PROTECTIVE ORDER
 1         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
 2   failure to designate qualified information or items does not, standing alone, waive
 3   the Designating Party’s right to secure protection under this Order for such
 4   material. Upon timely correction of a designation, the Receiving Party must make
 5   reasonable efforts to assure that the material is treated in accordance with the
 6   provisions of this Order.
 7   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
 8         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
 9   designation of confidentiality at any time that is consistent with the Court’s
10   Scheduling Order.
11         6.2    Meet and Confer. The Challenging Party shall initiate the informal
12   dispute resolution process set forth in the Court's Procedures and Schedules. see
13   http://www.cacd.uscourts.gov/honorable-alka-sagar
14         6.3    The burden of persuasion in any such challenge proceeding shall be
15   on the Designating Party. Frivolous challenges, and those made for an improper
16   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
17   parties) may expose the Challenging Party to sanctions. Unless the Designating
18   Party has waived or withdrawn the confidentiality designation, all parties shall
19   continue to afford the material in question the level of protection to which it is
20   entitled under the Producing Party’s designation until the Court rules on the
21   challenge.
22
23   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
24         7.1    Basic Principles. A Receiving Party may use Protected Material that is
25   disclosed or produced by another Party or by a Non-Party in connection with this
26   Action only for prosecuting, defending, or attempting to settle this Action. Such
27   Protected Material may be disclosed only to the categories of persons and under
28
                                                8
                                 STIPULATION AND PROTECTIVE ORDER
 1   the conditions described in this Order. When the Action has been terminated, a
 2   Receiving Party must comply with the provisions of section 13 below (FINAL
 3   DISPOSITION).
 4         Protected Material must be stored and maintained by a Receiving Party at a
 5   location and in a secure manner that ensures that access is limited to the persons
 6   authorized under this Order.
 7         7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
 8   otherwise ordered by the court or permitted in writing by the Designating Party, a
 9   Receiving Party may disclose any information or item designated
10   “CONFIDENTIAL” only to:
11         (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
12               as employees of said Outside Counsel of Record to whom it is reasonably
13               necessary to disclose the information for this Action;
14         (b) the officers, directors, and employees (including House Counsel) of the
15               Receiving Party to whom disclosure is reasonably necessary for this
16               Action;
17         (c) Experts (as defined in this Order) of the Receiving Party to whom
18               disclosure is reasonably necessary for this Action and who have signed
19               the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
20         (d) the court and its personnel;
21         (e) court reporters and their staff;
22         (f) professional jury or trial consultants, mock jurors, and Professional
23               Vendors to whom disclosure is reasonably necessary for this Action and
24               who have signed the “Acknowledgment and Agreement to Be Bound”
25               (Exhibit A);
26
27
28
                                                  9
                                STIPULATION AND PROTECTIVE ORDER
 1        (g) the author or recipient of a document containing the information or a
 2           custodian or other person who otherwise possessed or knew the
 3           information;
 4        (h) during their depositions, witnesses, and attorneys for witnesses, in the
 5           Action to whom disclosure is reasonably necessary provided: (1) the
 6           deposing party requests that the witness sign the form attached as Exhibit
 7           A hereto; and (2) they will not be permitted to keep any confidential
 8           information unless they sign the “Acknowledgment and Agreement to Be
 9           Bound” (Exhibit A), unless otherwise agreed by the Designating Party or
10           ordered by the court. Pages of transcribed deposition testimony or
11           exhibits to depositions that reveal Protected Material may be separately
12           bound by the court reporter and may not be disclosed to anyone except as
13           permitted under this Stipulated Protective Order; and
14        (i) any mediator or settlement officer, and their supporting personnel,
15           mutually agreed upon by any of the parties engaged in settlement
16           discussions.
17
18   8. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
19    OTHER LITIGATION
20        If a Party is served with a subpoena or a court order issued in other litigation
21   that compels disclosure of any information or items designated in this Action as
22   “CONFIDENTIAL,” that Party must:
23        (a) promptly notify in writing the Designating Party. Such notification shall
24           include a copy of the subpoena or court order;
25        (b) promptly notify in writing the party who caused the subpoena or order to
26           issue in the other litigation that some or all of the material covered by the
27
28
                                             10
                             STIPULATION AND PROTECTIVE ORDER
 1               subpoena or order is subject to this Protective Order. Such notification
 2               shall include a copy of this Stipulated Protective Order; and
 3         (c) cooperate with respect to all reasonable procedures sought to be pursued
 4               by the Designating Party whose Protected Material may be affected.
 5         If the Designating Party timely seeks a protective order, the Party served
 6   with the subpoena or court order shall not produce any information designated in
 7   this action as “CONFIDENTIAL” before a determination by the court from which
 8   the subpoena or order issued, unless the Party has obtained the Designating Party’s
 9   permission. The Designating Party shall bear the burden and expense of seeking
10   protection in that court of its confidential material and nothing in these provisions
11   should be construed as authorizing or encouraging a Receiving Party in this Action
12   to disobey a lawful directive from another court.
13
14   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
15         PRODUCED IN THIS LITIGATION
16         (a)      The terms of this Order are applicable to information produced by a
17   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
18   produced by Non-Parties in connection with this litigation is protected by the
19   remedies and relief provided by this Order. Nothing in these provisions should be
20   construed as prohibiting a Non-Party from seeking additional protections.
21         (b)      In the event that a Party is required, by a valid discovery request, to
22   produce a Non-Party’s confidential information in its possession, and the Party is
23   subject to an agreement with the Non-Party not to produce the Non-Party’s
24   confidential information, then the Party shall:
25               (1) promptly notify in writing the Requesting Party and the Non-Party
26   that some or all of the information requested is subject to a confidentiality
27   agreement with a Non-Party;
28
                                                 11
                                STIPULATION AND PROTECTIVE ORDER
 1               (2) promptly provide the Non-Party with a copy of the Stipulated
 2   Protective Order in this Action, the relevant discovery request(s), and a reasonably
 3   specific description of the information requested; and
 4               (3) make the information requested available for inspection by the Non-
 5   Party, if requested.
 6         (c)      If the Non-Party fails to seek a protective order from this court within
 7   14 days of receiving the notice and accompanying information, the Receiving
 8   Party may produce the Non-Party’s confidential information responsive to the
 9   discovery request. If the Non-Party timely seeks a protective order, the Receiving
10   Party shall not produce any information in its possession or control that is subject
11   to the confidentiality agreement with the Non-Party before a determination by the
12   court. Absent a court order to the contrary, the Non-Party shall bear the burden and
13   expense of seeking protection in this court of its Protected Material.
14
15   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
16         If a Receiving Party learns that, by inadvertence or otherwise, it has
17   disclosed Protected Material to any person or in any circumstance not authorized
18   under this Stipulated Protective Order, the Receiving Party must immediately (a)
19   notify in writing the Designating Party of the unauthorized disclosures, (b) use its
20   best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform
21   the person or persons to whom unauthorized disclosures were made of all the terms
22   of this Order, and (d) request such person or persons to execute the
23   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
24   A.
25
26
27
28
                                                12
                                STIPULATION AND PROTECTIVE ORDER
 1   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 2         PROTECTED MATERIAL
 3         When a Producing Party gives notice to Receiving Parties that certain
 4   inadvertently produced material is subject to a claim of privilege or other
 5   protection, the obligations of the Receiving Parties are those set forth in Federal
 6   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
 7   whatever procedure may be established in an e-discovery order that provides for
 8   production without prior privilege review. Pursuant to Federal Rule of Evidence
 9   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
10   of a communication or information covered by the attorney-client privilege or
11   work product protection, the parties may incorporate their agreement in the
12   stipulated protective order submitted to the court.
13
14   12.   MISCELLANEOUS
15         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
16   person to seek its modification by the Court in the future.
17         12.2 Right to Assert Other Objections. By stipulating to the entry of this
18   Protective Order no Party waives any right it otherwise would have to object to
19   disclosing or producing any information or item on any ground not addressed in
20   this Stipulated Protective Order. Similarly, no Party waives any right to object on
21   any ground to use in evidence of any of the material covered by this Protective
22   Order.
23         12.3 Filing Protected Material. A Party that seeks to file under seal any
24   Protected Material must comply with Civil Local Rule 79-5. Protected Material
25   may only be filed under seal pursuant to a court order authorizing the sealing of the
26   specific Protected Material at issue. If a Party's request to file Protected Material
27
28
                                                13
                               STIPULATION AND PROTECTIVE ORDER
 1   under seal is denied by the court, then the Receiving Party may file the information
 2   in the public record unless otherwise instructed by the court.
 3
 4   13.   FINAL DISPOSITION
 5         After the final disposition of this Action, as defined in paragraph 4, within
 6   60 days of a written request by the Designating Party, each Receiving Party must
 7   return all Protected Material to the Producing Party or destroy such material. As
 8   used in this subdivision, “all Protected Material” includes all copies, abstracts,
 9   compilations, summaries, and any other format reproducing or capturing any of the
10   Protected Material. Whether the Protected Material is returned or destroyed, the
11   Receiving Party must submit a written certification to the Producing Party (and, if
12   not the same person or entity, to the Designating Party) by the 60 day deadline that
13   (1) identifies (by category, where appropriate) all the Protected Material that was
14   returned or destroyed and (2)affirms that the Receiving Party has not retained any
15   copies, abstracts, compilations, summaries or any other format reproducing or
16   capturing any of the Protected Material. Notwithstanding this provision, Counsel
17   are entitled to retain an archival copy of all pleadings, motion papers, trial,
18   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
19   and trial exhibits, expert reports, attorney work product, and consultant and expert
20   work product, even if such materials contain Protected Material. Any such archival
21   copies that contain or constitute Protected Material remain subject to this
22   Protective Order as set forth in Section 4.
23
24   14.   Any violation of this Order may be punished by any and all appropriate
25   measures including, without limitation, contempt proceedings and/or monetary
26   sanctions.
27
28
                                                14
                               STIPULATION AND PROTECTIVE ORDER
 1   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 2
 3   DATED ______November 6, 2019____________
 4
 5   _____/s/________________________________
 6   Attorneys for Plaintiff, Alexander Garcia
 7   LARA AND LUNA, APC
     Edward Lara, California Bar No. 210766
 8
     Linda Luna Lara, California Bar No. 240809
 9   Jessica Gomez, California Bar No. 309710
10
     DATED ______November 6, 2019_____________
11
12
     _______/s/______________________________
13
     Attorneys for Defendant, Nexeo Solutions, LLC
14
     LITTLER MENDELSON P.C.
15   Craig Staub, California Bar No. 172857
16   David Maoz, California Bar No. 233857
17
18
19
20
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
21
22
             November 6, 2019
     DATED: ______________________
23
24
             /s/
     __________________________________
25
     Honorable Alka Sagar
26
     United States Magistrate Judge
27
28
                                              15
                             STIPULATION AND PROTECTIVE ORDER
 1                                       EXHIBIT A
 2            ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND
 3
 4   I, _____________________________ [print or type full name], of
 5   _________________ [print or type full address], declare under penalty of perjury
 6   that I have read in its entirety and understand the Stipulated Protective Order that
 7   was issued by the United States District Court for the Central District of California
     on [date] in the case of ALEXANDER GARCIA V. NEXEO SOLUTIONS LLC.,
 8
     ET.AL Case No. 2:19−cv−07377−DSF−AS. I agree to comply with and to be bound
 9
     by all the terms of this Stipulated Protective Order and I understand and
10
     acknowledge that failure to so comply could expose me to sanctions and
11   punishment in the nature of contempt. I solemnly promise that I will not disclose in
12   any manner any information or item that is subject to this Stipulated Protective
13   Order to any person or entity except in strict compliance with the provisions of this
14   Order.

15   I further agree to submit to the jurisdiction of the United States District Court for
16   the Central District of California for the purpose of enforcing the terms of this
17   Stipulated Protective Order, even if such enforcement proceedings occur after
     termination of this action. I hereby appoint __________________________ [print
18
     or type full name] of _______________________________________ [print or
19
     type full address and telephone number] as my California agent for service of
20   process in connection with this action or any proceedings related to enforcement of
21   this Stipulated Protective Order.
22
     Date: ______________________________________
23
     City and State where sworn and signed: ________________________________
24
25   Printed name: _______________________________

26   Signature: _______________________________
27
28
                                              16
                              STIPULATION AND PROTECTIVE ORDER
